—Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered February 5, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant failed to preserve, by specific objection, his challenges to the undercover officer’s testimony with reference to the absence of prerecorded buy money (People v Graves, 85 NY2d 1024, 1026-27), and we decline to review it in the interest of justice. Were we to review this claim, we would find that to the extent this testimony could be considered statistical evidence, it was sufficiently brief and limited to avoid undue prejudice (People v Vargas, 213 AD2d 258, lv denied 86 NY2d 742; *222People v Tevaha, 204 AD2d 92, affd 84 NY2d 879). Concur— Rosenberger, J. P., Ellerin, Wallach and Saxe, JJ.